Garnett, J. The appellant has brought this record to this court on the supposition that the County Court rendered a judgment against it for $275. The appeal bond recites that such is the fact, but no judgment is found in the record. A verdict for $225 is shown, a motion for a new trial and order overruling the same, whereupon appeal was prayed by appellant, and allowed. The order overruling the motion for a new trial was not final, and no appeal lies therefrom. There is nothing here for this court to'affirm or reverse, and therefore the appeal must be dismissed. Appeal dismissed.